Citation Nr: 1010715	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-16 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine, to include as secondary 
to service-connected rotator cuff syndrome of the right 
shoulder.

2.  Entitlement to service connection for right elbow and 
forearm tendonitis, to include as secondary to service-
connected rotator cuff syndrome of the right shoulder.

3.  Entitlement to restoration of 50 percent disability 
rating for service-connected rotator cuff syndrome of the 
right shoulder, to include the question of propriety of a 
reduction in a disability rating to 20 percent disabling 
effective December 1, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to May 1971 
and from January 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in Nashville, Tennessee 
in January 2010.  A transcript of that hearing is associated 
with the claims file.


FINDINGS OF FACT

1.  The Veteran injured his right shoulder in March 2003 when 
he threw a duffel bag from a truck in Iraq and his arm got 
caught; the Veteran had rotator cuff repair and acromioplasty 
in November 2003; service connection was established for 
rotator cuff syndrome of the right shoulder, and was assigned 
a prestabilization 50 percent rating from March 2004.

2.  The Veteran is diagnosed with degenerative disc disease 
of the cervical spine, cervical canal stenosis, and moderate-
to-severe spondylotic changes of the cervical spine.

3.  The Veteran's degenerative disc disease of the cervical 
spine, cervical canal stenosis, and spondylotic changes of 
the cervical spine are not related to an in-service injury or 
disease, did not manifest until many years after discharge 
from service, and are not caused or aggravated by the 
service-connected right shoulder rotator cuff syndrome.

4.  The Veteran was diagnosed with right elbow and forearm 
tendonitis in August 2006 that is currently resolved.

5.  The Veteran was given a prestabilization rating under 38 
C.F.R. § 4.28 for his service-connected rotator cuff syndrome 
of the right shoulder in August 2003 and March 2004.

6.  The Veteran was given proper due process notice as to the 
procedures and rights under 38 C.F.R. § 3.105, as it relates 
to implementation of a reduction of rating for the service-
connected rotator cuff syndrome of the right shoulder.

7.  At the time of the reduction and throughout the appeal 
period, painful motion associated with the service-connected 
right shoulder rotator cuff syndrome more closely 
approximates that of a limitation of the right arm to 25 
degree from his side.

8.  The Veteran's right shoulder has not at any time during 
the appeal period of reduction demonstrated or more nearly 
approximated ankylosis of the scapulohumeral articulation or 
any impairment of the humerus throughout.





CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
degenerative disc disease of the cervical spine, to include 
as secondary to service-connected rotator cuff syndrome of 
the right shoulder, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria for establishing service connection for 
right elbow and forearm tendonitis, to include as secondary 
to service-connected rotator cuff syndrome of the right 
shoulder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

3.  The criteria for a restoration of a 40 percent disability 
rating for service-connected rotator cuff syndrome of the 
right shoulder have been met from December 1, 2007.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.159, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5200-
5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, preadjudication VCAA notice was provided in a 
December 2006 letter in connection with his claims, which 
advised the Veteran that he needed to submit evidence that 
his disability is related to service, as well as what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  It 
additionally informed him that he may submit evidence which 
showed that his disability was caused or aggravated by 
another service-connected disability.  The Veteran was also 
informed in this letter of the information and evidence that 
would be used in obtaining an effective date and a disability 
rating should service connection be granted.  See Dingess, 
supra.  The case was last adjudicated in December 2008.

As to the restoration/propriety of a reduction appeal for the 
service-connected rotator cuff syndrome of the right 
shoulder, the Board notes that such an appeal stems from a 
38 C.F.R. § 3.105(e) reduction, not a claim or application 
for benefits.  As such, it arises from an action initiated by 
the RO, not the Veteran.  The regulations pertaining to the 
reduction of disability evaluations contain their own 
notification and due process requirements.  See 38 C.F.R. 
§ 3.105(e), (i) (2009).  For this reason, the notice and 
assistance provisions of the VCAA do not apply to this claim.

The Board further concludes that VA has complied with the 
notification and due process requirements applicable to the 
reduction of a disability evaluation for service-connected 
rotator cuff syndrome of the right shoulder.  Specifically, a 
May 2007 proposal informed the Veteran of the proposed 
reduction, the evidence, and reasons and bases for the 
proposed reduction.  A letter accompanying the May 2007 
proposal also informed the Veteran of his right to submit 
additional evidence or argument and to present such evidence 
or argument at a personal hearing, pursuant to 38 C.F.R. 
§ 3.105(e), (i) (2009).  The reduction, following the 60-day 
period to allow evidence to be submitted, was adjudicated in 
a September 2007 rating decision, the subject of this appeal.  
In accordance with the provisions of 38 C.F.R. § 3.105(e), 
(i), the September 2007 reduction rating decision provided 
that, 60 days following the September 2007 decision, December 
1, 2007, the reduction would take effect. 

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records and examination reports, private 
treatment records, hearing transcripts, and statements by the 
Veteran and his representative in support of his claim.

As discussed above, the notice provisions pertaining to a 
reduction of a disability claim have been considered and 
complied with.  The Veteran was an active participant in the 
claims process by submitting evidence and argument, as well 
as presenting for VA examinations and testifying at a Travel 
Board hearing before the undersigned Acting Veterans Law 
Judge.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the appeals process and has 
done so.  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection, 
generally, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and competent evidence of a nexus between 
an in-service injury or disease and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 
Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes the changes to 38 C.F.R. § 3.310 effective in 
October 10, 2006, but finds the previous version of 38 C.F.R. 
§ 3.310 potentially more favorable to the Veteran.  The 
Veteran filed his claims that included secondary service 
connection theories on October 6, 2006.



Background

The Veteran's service treatment records are void for any 
complaint or treatment for any neck pain or cervical spine 
injury in service.  The service treatment records indicate 
that in March 2003 the Veteran hurt his right shoulder, which 
has subsequently been service connected as rotator cuff 
syndrome.  In July 2003, the Veteran was seen for right 
shoulder pain, which was described as being a tender upper 
trapezius muscle from post-neck to the scapula area.  

The Veteran's separation examination in July 2003 was 
negative for any spinal complaints, and his spine was shown 
to be normal.  The Veteran, however, did indicate numbness in 
his fingers, particularly in his right thumb, which he 
indicated was due to being cut by a table saw, and indicated 
that his "right arm may be shoulder."  

Following discharge from service, the Veteran was given a 
cervical spine Magnetic Resonate Imaging examination (MRI) by 
VA in August 2003, which showed normal results.  The 
Veteran's first complaint of neck pain was in May 2005, where 
a VA MRI showed moderate to severe cervical spondylotic 
changes, particularly in the C4-5 and C5-6 spinal segments.  
The Veteran sought treatment at a VA pain clinic in June 
2005.  He indicated that in service he had injured himself 
when his right arm was tangled in a strap on a duffel bag 
when he threw it off the truck.  He stated that he had had 
neck pain ever since that incident which had radiated into 
his right shoulder and arm.  He further reported a right 
rotator cuff tear and subsequent repair in November 2003.  He 
was subsequently diagnosed with cervical degenerative disc 
disease (DDD) and cervical spondylosis of the C4-5 and C5-6 
spinal segments.

The Veteran also began chiropractic treatment with a private 
chiropractor, Dr. J.B.J., D.C., in August 2005.  In an April 
2006 letter, Dr. J.B.J. indicated that the pain in the 
Veteran's neck was a result of the "injury he sustained in 
March 2003" with the duffel bag.  Dr. J.B.J. indicated that, 
while the Veteran had rotator cuff surgery, his neck and back 
pain still remained.

The Veteran had a MRI of his cervical spine in October 2005, 
where the Veteran was again shown to have degenerative 
changes at the C4-5 and C5-6 segments, and particularly had 
disc desiccation and narrowing at these segments.  He was 
diagnosed with cervical spondylosis with C7 radiculopathy at 
that time.  The Veteran underwent MRIs in May 2006 and July 
2006, where similar results were obtained and he was 
diagnosed with moderate to severe spondylotic changes at both 
times, as well as cervical spondylosis with mild myelopathy 
in July 2006.

VA treatment records dated in August 2006 show that the 
Veteran had a MRI of his right elbow that was negative.  He 
was subsequently diagnosed with right elbow tendonitis.  VA 
treatment records from November 2006 indicate that the 
Veteran was seen for complaints of right elbow pain, which he 
reported had begun a few months prior to seeking treatment.  
He was given a brace for his right elbow, and diagnosed with 
right elbow tendonitis.  During treatment in December 2006, 
the Veteran's VA treatment "problem list" included both 
tendonitis and spinal stenosis of the cervical region.

The Veteran underwent a VA examination in January 2007.  The 
Veteran was not shown to have any inflammatory arthritis in 
his right shoulder, on examination.  The Veteran had a MRI of 
his cervical spine, which rendered similar findings to those 
described above.  He was diagnosed as having moderate to 
severe spondylotic changes.  An electromyograph (EMG) was 
also conducted which showed that the right median and ulnar 
nerves showed normal distal latencies and conduction 
velocities.  The Veteran was ultimately diagnosed with 
cervical spondylosis, cervical canal stenosis, and no 
evidence of radiculopathy.  No medical opinion on etiology of 
the Veteran's cervical spine disability was rendered during 
this examination.

The Veteran underwent another VA examination in August 2007.  
He reported that he had gradual onset of cervical pain with 
right radicular symptoms.  He reported receiving treatment of 
epidural steroid injections (ESI) and other medications to 
treat his symptoms.  He indicated that he worked for more 
than 20 years as a mail carrier for the United States Postal 
Service, with a street route.  He further reported onset of 
tendonitis in 2006.  The examiner noted the Veteran's history 
of a right shoulder injury while in service in 2003, as well 
as his subsequent rotator cuff repair and acromioplasty in 
November 2003.  The Veteran stated that he was ambidextrous 
and the examiner examined the Veteran's right elbow.  A MRI 
of the Veteran's right elbow was "essentially negative," 
showing no significant bony abnormalities.  No current 
diagnosis was rendered, and the Veteran's tendonitis was 
noted as having resolved.  The examiner noted no complaint of 
tendonitis until 2006, "long after the March 2003 injury."  
The examiner opined that the Veteran's previous complaints of 
tendonitis, which had resolved, were not very likely to have 
been related to the injury in service.

During the August 2007 examination, the Veteran also reported 
aching pain and stiffness of his neck, and radiating pain 
into his right shoulder and arm.  On examination, the 
Veteran's cervical spine showed pain on motion and decreased 
range of motion.  An MRI from March 2007 was compared to a 
December 2004 cervical spine MRI.  The C4-5 and C5-6 segments 
showed similar results to those shown above; however, the C3-
4 segment now also showed broad-based disc osteophyte complex 
with moderate size central disc protrusion.  The result from 
the examination, in comparison to prior results, was shown to 
have slightly progressed.  The diagnosis was "severe multi-
level DDD of the cervical spine with stenosis."  The 
examiner opined that the extent of the Veteran's multi-level 
degenerative changes occurs over many years, frequently 
associated with minor trauma, but not a single incident.  The 
examiner noted that the Veteran did not complain of neck pain 
at the time of injury - only shoulder pain - and did not 
complain of any neck pain until much later.  The examiner 
wrote he would be "more suspicious" of a connection between 
the injury in service and the Veteran's DDD if the DDD had 
been at a single level.  However, the examiner opined that it 
was "very highly unlikely" that such multi-level 
degenerative changes resulted from the March 2003 injury in 
service.  Instead, the examiner opined that such multi-level 
changes were more likely due to the Veteran's more than 
20 years of employment as a mail carrier, both carrying a 
mail bag and delivering mail.

In the Veteran's January 2008 Notice of Disagreement, as well 
as during his Travel Board hearing before the undersigned 
Acting Veterans Law Judge in January 2010, the Veteran 
indicated that he very rarely used a mail bag to carry mail, 
as he worked on a motorized route in a city.  He indicated 
further, particularly in his Notice of Disagreement, that if 
he had carried a mail bag, it would have been over his left 
shoulder, not his right shoulder.  The Veteran specifically 
related his cervical spine injury and his tendonitis to his 
rotator cuff injury in service.  He indicated that he has had 
neck and arm pain since that injury occurred in March 2003.

Service Connection for DDD of Cervical Spine

Initially, the Board will note that during service there is 
no evidence that the Veteran was diagnosed with degenerative 
disc disease of the cervical spine, nor had any complaints of 
or treatment for neck pain or any other symptom other than 
shoulder pain.  Nor was the Veteran diagnosed with a cervical 
spine disorder, compensable to 10 percent, within one year of 
his discharge from service.  The earliest onset of any 
complaint of neck pain or any other cervical spine disability 
is in May 2005, several months after the one year presumptive 
period expired.  Thus, the Veteran may not be presumptively 
service connected for his currently diagnosed cervical 
degenerative disc disease.  See 38 C.F.R. §§ 3.307, 3.309.

Furthermore, the Board finds that the evidence preponderates 
against a finding that the Veteran's currently-diagnosed 
degenerative disc disease of the cervical spine is related to 
service, for the following reasons.  First, the Veteran's 
service treatment records do not show any complaint of or 
treatment for any neck pain in service, nor was the Veteran 
diagnosed with DDD of the cervical spine during service.  

Secondly, the first objective complaint of any neck pain or 
treatment for any neck pain began in 2005.  The Veteran did 
not complain of any neck pain at the time of the injury, but 
only complained of shoulder pain.  During service and after 
discharge, the Veteran did not seek any treatment for neck 
pain or a cervical spine disability.  While the Veteran has 
stated that he has had neck pain since the injury in March 
2003, contemporaneous medical evidence indicates that the 
first such instance of any complaint of neck pain began in 
May 2005, well after discharge from service.  Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by a 
veteran).

Thirdly, during the Veteran's separation examination in July 
2003 and VA MRI in August 2003, the Veteran's neck was 
specifically examined and found to be normal.  The Board 
points specifically to the normal results of the VA MRI in 
August 2003, which disclosed no degenerative changes at that 
time.  See Curry, supra; see also Buchanan v. Nicholson, 451 
F.3d 1331, 1336-1337 (Fed. Cir. 2006) (the lack of 
contemporaneous medical records may be a fact that the Board 
can consider); Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim, which weighs against the claim).  

Thus, the Board finds that this evidence outweighs the 
Veteran's reports as to onset of neck pain in service or his 
assertion of a continuity of symptomatology of neck pain 
since his service injury in March 2003.  See Caluza v. Brown, 
7 Vet. App. 498, 510-11 (1995) (credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, factual 
plausibility of the testimony, and the consistency of the 
witness testimony).

Finally, while the Veteran himself has attempted to link his 
DDD to the shoulder injury in service (subsequently service 
connected as rotator cuff syndrome), he is not competent to 
make such a medical opinion.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general 
competence to testify as to symptoms but not to provide 
medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 
385 (1999) (where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue); Layno v. Brown, 6 Vet. App. 465, 471 
(1994) (in order to be competent, the individual must have 
personal knowledge, derived from his/her own senses, of what 
is being attested; "[c]ompetent testimony is thus limited to 
that which the witness has actually observed, and is within 
the realm of his personal knowledge.").  The Veteran has not 
demonstrated that he has specialized knowledge of orthopedics 
or cervical spine diseases and disorders, nor has he shown 
that he has any sort of medical training or experience.

The only competent evidence linking the Veteran's DDD of the 
cervical spine to his injury in service, is Dr. J.B.J.'s 
April 2006 letter.  Dr. J.B.J. purports to link the Veteran's 
March 2003 injury to his neck pain.  However, the opinion 
leaves out many key facts, including the August 2003 MRI, 
which showed no degenerative changes in the Veteran's 
cervical spine.  Nor does he account for the Veteran's lack 
of complaint of or treatment for any neck pain at the time of 
the injury or after discharge.  Instead, it would appear that 
Dr. J.B.J.'s opinion as to the etiology of the Veteran's 
cervical DDD is based solely on the history provided by the 
Veteran.  Since the Board has already discounted the 
Veteran's assertion that he had symptoms of a cervical DDD 
during service, the Board finds that Dr. J.B.J.'s opinion is 
without any probative value.  See Swann v. Brown, 5 Vet. App. 
229 (1993) (doctor opinions based entirely on history 
provided by a claimant can be no better than facts alleged by 
the appellant); see also Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (the probative value of a medical opinion comes from 
its reasoning); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(an opinion that is based review of the entire record may be 
more probative than an opinion based on reported history).  

Instead, the Board finds the August 2007 examiner's opinion 
to be more probative as to the etiology of the Veteran's 
cervical DDD.  The examiner's opinion noted the delayed onset 
of neck pain after discharge from service, as well as no 
complaints of neck pain during service.  The examiner opined 
that such an injury as the Veteran's March 2003 rotator cuff 
tear was not indicative of a multi-level degenerative spine 
problem as displayed by the Veteran.  Instead, it was his 
opinion that the Veteran's DDD was caused over a long period 
of time, which would be more consistent with the multi-level 
changes.  He related it to the Veteran's long-time employment 
with the United States Postal Service, as opposed to the 
Veteran's injury in Iraq in March 2003.

While the Veteran disputes the factual premise of the 
examiner's opinion as noted in his Notice of Disagreement and 
at his personal hearing, the Board finds that such factual 
error is not present in the August 2007 VA examination 
report.  Specifically, the August 2007 examiner's opinion did 
not specifically indicate that the Veteran's injury was due 
to carrying a mail bag as the Veteran alleges.  In fact, he 
specifically indicates that it was the "daily stress and 
weight of carrying a mail bag and delivering mail" that was 
the rationale for his opinion.  While the Veteran disputes 
that he carried a mail bag in recent years, because he was on 
a motorized route, the Veteran does not refute that he had to 
lift several boxes and other items in his duties of 
delivering mail, which may have contributed to his current 
condition.  Additionally, the Board finds that the examiner's 
rationale focuses on the importance of a prolonged period of 
time to induce the multi-level changes of the Veteran's 
cervical DDD, rather than a single incident, which would more 
likely show changes at a single spinal segment level.  No 
other competent evidence refutes such a rationale as offered 
by the examiner.  Thus, the Board finds the VA examiner's 
opinion to be more probative than Dr. J.B.J.'s opinion.  See 
Winsett v. Principi, 11 Vet. App. 420, aff'd 217 F.3d 854 
(Fed. Cir. 1999) (the Board can value one medical opinion 
over another, as long as a rationale basis is given).

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding of service connection for 
degenerative disc disease of the cervical spine, to include 
as secondary to service-connected rotator cuff syndrome of 
the right shoulder, and the claim must be denied.  See 38 
C.F.R. §§ 3.303, 3.310.

Service Connection for Right Elbow and Forearm Tendonitis

As for the Veteran's right elbow and forearm tendonitis, the 
Board finds that the evidence of record preponderates against 
a finding of service connection.  First, Veteran does not 
have a current diagnosis of tendonitis.  The Board 
specifically points to the August 2007 VA examination report, 
where findings were negative for any symptoms of tendonitis 
during that examination.  The VA examiner specifically 
concluded that the Veteran's tendonitis had resolved since 
its onset in 2006.  Thus, given the finding of the VA 
examiner, there is no evidence showing current disability or 
diagnosis of the  claimed right elbow and forearm tendonitis.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

However, even assuming arguendo that the Veteran still had 
right elbow and forearm tendonitis, the evidence further 
preponderates against a finding of service connection.  The 
Veteran does not have any complaints of or treatment for 
tendonitis while in service.  His first diagnosis of any 
tendonitis and treatment for those symptoms was in August 
2006, well after his discharge from service.  See Curry, 
supra; Buchanan, supra.  

Furthermore, while the Veteran has asserted that his right 
elbow and forearm tendonitis are related to his right 
shoulder injury in service, the Veteran is not competent to 
make such assertions.  See Jandreau, supra.  The only 
competent medical opinion of record is the August 2007 
examiner's opinion.  While the August 2007 examiner concluded 
that the Veteran's tendonitis had currently resolved, he 
opined that any symptoms that the Veteran had had prior to 
the examination were not likely related to service or the 
service-connected right shoulder disability because of the 
delayed onset of the symptoms following the March 2003 right 
shoulder injury, which was unaccompanied by complaints or 
symptoms of right elbow or forearm tendonitis.

Because no competent evidence exists of record linking the 
Veteran's tendonitis to his injury in service, or to the 
service-connected right shoulder disability, and the 
Veteran's tendonitis has currently resolved so there is no 
current diagnosis of tendonitis, the claim for service 
connection for right elbow and forearm tendonitis, to include 
as secondary to service-connected rotator cuff syndrome of 
the right shoulder, must be denied.  See 38 C.F.R. §§ 3.303, 
3.310; Brammer, supra.  In reaching the above conclusions on 
the Veteran's claims for service connection for a cervical 
spine disability and right elbow and forearm tendonitis, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claims for service 
connection, that doctrine is not applicable for both of those 
service connection claims.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).

Right Shoulder Disability Appeal for Restoration from 
Reduction

The Veteran's appeal stems from a reduction of a 50 percent 
rating for service-connect rotator cuff syndrome of the right 
shoulder under 38 C.F.R. § 4.28 (2009), prestabilization 
rating from discharge from service.  This 50 percent rating 
was a temporary rating, which was to last to the end of the 
12th month following discharge, or whenever VA implements 
reduction procedures pursuant to 38 C.F.R. § 3.105(e) (2009).  
See 38 C.F.R. § 4.28, Note (1) (2009).  The Veteran was 
originally assigned a prestabilization rating effective 
August 2, 2003, in an October 2003 rating decision, with re-
examination to be scheduled for June 2004.  The Veteran's 
prestabilization rating was continued effective March 22, 
2004, in an August 2004 rating decision, with re-examination 
to be scheduled in August 2005.  No further action was taken 
by VA until VA received VA treatment records, the Veteran was 
reexamined in January 2007, another VA examination was 
conducted in August 2007 that included medical opinions, and 
a reduction to 20 percent was proposed in the May 2007 
proposed rating reduction letter.  

Where an action by the RO would result in the reduction or 
discontinuance of compensation payments, a rating decision 
initially proposing the reduction or discontinuance must be 
prepared, setting forth all material facts and reasons for 
the proposed action.  See 38 C.F.R. § 3.105(e) (2009).  A 
veteran must be informed of the proposed reduction and the 
detailed reasons thereof at his or her most recent address of 
record.  A veteran will also be given 60 days from the 
notification of the proposed reduction to present additional 
argument or evidence to show that his or her compensation 
payments should be continued at their present level.  Id.

Furthermore, the notification must inform a veteran that he 
or she may request a predetermination hearing within 30 days 
of the notification of the proposed reduction.  Where a 
timely request for a predetermination hearing is received, VA 
will notify a veteran in writing of the time and place of the 
hearing with at least 10 days advance notice, that the 
hearing will be conducted by VA personnel who were not 
involved in the proposed adverse action and who will bear the 
decision-making responsibility, and that, if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the present level pending a 
final determination as to the proposed reduction.  See 
38 C.F.R. § 3.105(i) (2009).  Unless otherwise provided by 
38 C.F.R. § 3.105(i), final rating action will be taken and 
the award will be reduced or discontinued effective the last 
day of the month in which the 60-day period from the date of 
notification to a veteran of the final rating decision 
reducing his or her rating expires.  See 38 C.F.R. § 3.105(e) 
(2009).

As discussed above, the due process requirements necessary to 
implement a reduction pursuant to 38 C.F.R. § 3.105(e) have 
been complied with.  Additionally, the reduction was made 
effective no earlier than permitted by law ("the last day of 
the month in which a 60-day period from the date of notice of 
the beneficiary of the final action expires").  See 
38 C.F.R. § 3.105(e) (2009).  

Given that this action stems from a non-stabilized rating, 
the Board finds that 38 C.F.R. §§ 3.343 and 3.344 (2009) do 
not apply in this case.  However, even if these sections were 
to apply, the Veteran's current rating was not in effect for 
five years or more at the time the proposed reduction took 
place; therefore, the stabilized rating protections are not 
applicable in this case.  See 38 C.F.R. § 3.344 (2009).

Having concluded that the RO correctly followed the necessary 
procedures to reduce the Veteran's disability rating for 
rotator cuff syndrome of the right shoulder from 50 percent 
to 20 percent, the Board must now turn to whether the actual 
reduction to a 20 percent rating was correct.  The Board 
finds that the RO's decision to reduce the Veteran's 
disability rating to 20 percent was not proper.  The Board 
finds that, at the time of the reduction on December 1, 2007 
and during the appeal period since, the Veteran's service-
connect rotator cuff syndrome of the right shoulder more 
nearly approximated the criteria for a 40 percent disability 
rating.  At the time of the reduction, there was evidence 
that supported a 40 percent disability rating based on 
limitation of motion under Diagnostic Code 5201.  For this 
reason, the Board finds that the Veteran's rating for his 
right shoulder disability is restored to a 40 percent 
disability rating.  The reasoning is as follows.

The 50 percent rating was reduced to a 20 percent disability 
rating for his service-connected rotator cuff syndrome of the 
right shoulder.  Such reduced rating was assigned under 
Diagnostic Code 5203.  The Board will note that, under 
Diagnostic Code 5203, the maximum rating available is 20 
percent.  Considering all potentially applicable rating 
decisions, the Board will analyze the propriety of the 
reduction decision  under Diagnostic Codes 5200, 5201, and 
5202, all of which provide for a rating higher than 20 
percent.

Diagnostic Code 5200 provides for higher rating in cases 
where there is ankylosis of the scapulohumeral articulation.  
Diagnostic Code 5202 provides for higher ratings for other 
impairment of the humerus.  As shown below, there is no 
evidence of such ankylosis or other impairment of the 
humerus; therefore, there is no basis for restoration in 
excess of 20 percent under Diagnostic Code 5200 or 5202.  See 
38 C.F.R. § 4.71a.

Diagnostic Code 5201, however, is applicable in this case, as 
it rates the Veteran on limitation of motion of his arm.  A 
rating of 30 percent is applicable under Diagnostic Code 
5201where the Veteran's major arm is limited to midway 
between the side and shoulder level, and to 25 degrees from 
the side for a minor arm.  A 40 percent rating is applicable 
under Diagnostic Code 5201 when the Veteran's major arm is 
limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  Given that the 
Veteran's right shoulder is the only service-connected 
shoulder, his right shoulder will be considered a major arm, 
unless evidence of record or VA examination shows otherwise.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups, or pain.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran underwent a VA examination of his right shoulder 
in January 2007.  The examiner noted that the Veteran 
underwent a right rotator cuff repair and acromioplasty in 
November 2003 after he returned from Iraq where he injured 
his shoulder throwing a duffel bag over the side of a truck 
and his arm got caught in the strap.  The examiner noted that 
the Veteran was ambidextrous by his own admission.  The 
Veteran did not report any deformity or instability of the 
right shoulder, but did indicate that his right shoulder gave 
way and he had pain, stiffness and weakness.  The Veteran did 
not report any episodes of dislocation or subluxation, 
locking episodes, effusion, but did report flare-ups of a 
severe nature four to five times per week.  The Veteran 
indicated that he believed he had lost 80 to 90 percent of 
his range of motion in his shoulder.  During examination, the 
examiner noted that the Veteran's right shoulder 
demonstration forward flexion to 110 degrees with pain 
beginning at 30 degrees, abduction of 80 degrees with pain 
beginning at 40 degrees, external rotation to 38 degrees with 
pain beginning at 20 degrees, and internal rotation of 50 
degrees with pain beginning at 40 degrees.  There was no 
additional loss of range of motion associated with repetitive 
use, recurrent shoulder dislocations, or joint ankylosis 
shown on examination.  The Veteran's right shoulder x-rays 
show no gross change when compared to his December 2003 x-
ray.  The Veteran's left shoulder had a normal range of 
motion.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in January 2010.  
During that hearing the Veteran demonstrated during the 
hearing how far he could move his right arm to the side, and 
stated - with the agreement of the undersigned Acting 
Veterans Law Judge, the Veteran and his representative - 
that motion began with pain at approximately 40 degrees and 
that was as far as he could move his arm without pain.  The 
Veteran indicated that he believed that the incorrect 
disability rating had been applied because the examiner had 
"shoved his arm up there" despite the fact that his arm 
movement was limited by pain.  He also indicated that he 
would wear a mail bag over his left side because he was more 
right-handed than left-handed.

The evidence of record demonstrates that there is no 
ankylosis of the scapulohumeral articulation - as 
demonstrated by the Veteran's range of motion - nor does the 
evidence indicate that there is any impairment to the 
Veteran's humerus, or recurrent shoulder dislocations.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.

The objective evidence, however, demonstrates that the 
Veteran's range of motion of his right shoulder, when 
factoring in painful motion and limitation of motion due to 
pain, is limited to 30 degrees.  The January 2007 VA 
examination report that the Veteran experienced pain at 30 
degrees of right arm forward flexion.  Painful motion is 
considered limited motion at the point that the pain actually 
sets in.  See VAOPGCPREC 9-98.  Evidence also shows that the 
Veteran ambidextrous, but is more right-handed than left-
handed.  Given these facts, the Board finds that the 
Veteran's right shoulder is a major arm for purposes of 
rating, and that the Veteran's limitation of motion of his 
right shoulder more closely approximates limitation of right 
shoulder (arm) motion limited to 25 degrees from his right 
side.  

Thus, at the time of the reduction decision, the appropriate 
disability rating was 40 percent under Diagnostic Code 5201.  
To the extent that the 50 percent disability rating was 
reduced on December 1, 2007 to 40 percent, the reduction was 
proper and is upheld.  To the extent that the reduction 
purported to be below 40 percent, the reduction was improper.  
Accordingly, the Veteran's disability rating for the service-
connected rotator cuff syndrome of his right shoulder is 
partially restored to 40 percent disabling, effective 
December 1, 2007.  See 38 C.F.R. §§ 4.28, 4.69, 4.71a, 
Diagnostic Code 5201; see also 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Deluca, supra.



Extraschedular Considerations

The Board has considered whether the Veteran's rotator cuff 
syndrome of the right shoulder presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted for any period of 
restoration claim on appeal.  See 38 C.F.R. § 3.321(b)(1) 
(2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("rating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for consideration of additional 
symptomatology than is currently shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

In addition, the Board notes that this is not a claim for 
increased rating, but is an appeal for restoration of a 
previous schedular 50 percent disability rating following a 
reduction action by VA.  The range of ratings for 
consideration is limited to 50 percent, which is well 
contemplated by various schedular rating criteria.  The 
ratings in this case at no time reach the maximum schedular 
rating, and no assertion of unusual factors or inadequacy of 
schedular rating criteria has been made or raised 


by the evidence, especially because the question of a rating 
in excess of 50 percent is not an aspect of the current 
appeal, which is limited to restoration to, at most, 50 
percent.  Consequently, referral for extraschedular 
consideration is not warranted. 


ORDER

Service connection for DDD of cervical spine, to include as 
secondary to rotator cuff syndrome of the right shoulder, is 
denied.

Service connection for right elbow and forearm tendonitis, to 
include as secondary to rotator cuff syndrome of the right 
shoulder, is denied.

Partial restoration of a 40 percent disability rating for 
service-connected rotator cuff syndrome of the right 
shoulder, effective December 1, 2007, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


